OPINION OF THE COURT
Per Curiam.
Respondent Tracy Ann Bloodsaw was admitted to the practice of law in the State of New York by the Second Judicial Department on January 14, 1998. At all times relevant herein, respondent has maintained an office for the practice of law within the First Department.
By order entered July 7, 2011, respondent was suspended from the practice of law until further order of the Court, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iv), based upon her noncooperation with a Committee investigation and her failure or refusal to pay money owed a client (Matter of Bloodsaw, 87 AD3d 190 [2011]). Although served with both the motion and the subsequently entered order of suspension, respondent has not appeared in the proceeding.
The Departmental Disciplinary Committee (Committee) now petitions for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent on the grounds that she has been suspended under 22 NYCRR 603.4 (e) (1) (i) and (iv), and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order for suspension. The Committee further notes that it found no evidence that respondent notified her clients about her immediate suspension, notwithstanding her obligation to do so pursuant to 22 NYCRR 603.13 (c).
Inasmuch as more than six months have elapsed since the date of this Court’s suspension order, and respondent has failed to appear or apply in writing to the Committee or this Court for a hearing or reinstatement, respondent should be disbarred, pursuant to 22 NYCRR 603.4 (g), and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately (see Matter of Kennedy, 55 AD3d 169 [2008]).
Accordingly, the Committee’s motion pursuant to 22 NYCRR 603.4 (g) should be granted, and respondent is disbarred, effective the date hereof.
Mazzarelli, J.E, Sweeny, DeGrasse, Richter and ManzanetDaniels, JJ., concur.
*228Respondent disbarred, and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.